United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2182
                                    ___________

Joeffre Kolosky,                   *
                                   *
            Appellant,             *
                                   * Appeal from the United States
       v.                          * District Court for the
                                   * District of Minnesota.
State of Minnesota; Fairview       *
University Medical Center;         * [UNPUBLISHED]
AFSCME Council 6, Local 1164,      *
                                   *
            Appellees.             *
                              ___________

                              Submitted: October 25, 2007
                                 Filed: December 6, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Joeffre Kolosky appeals the district court’s1 dismissal of his civil action. Upon
this court’s de novo review, we conclude dismissal was proper for the reasons given
by the district court. See Banks v. Int’l Union Elec. Workers, 390 F.3d 1049, 1052
(8th Cir. 2004) (de novo review of dismissal for res judicata); Thomas v. FAG


      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
Bearings Corp., 50 F.3d 502, 504 (8th Cir. 1995) (same; dismissal for Eleventh
Amendment immunity). We also conclude that the imposition of filing restrictions
on Kolosky was warranted, see In re Tyler, 839 F.2d 1290, 1290-95 (8th Cir. 1988)
(per curiam), and that the district court did not abuse its discretion in denying
Kolosky’s motion to reconsider, see Arnold v. Wood, 238 F.3d 992, 998 (8th Cir.
2001); Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs. of the Black Hills, 141
F.3d 1284, 1286 (8th Cir. 1998).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-